ALLOWABLE SUBJECT MATTER
Claims 1-4, 6 and 8-22 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Lee et al. (US 2019/0187295 A1) teaches a system for improving accuracy and safety of UAV navigation, and for generating an optimal protection level and geometry screening, and more particularly to a system that monitors an error and a failure of a GNSS navigation signal, broadcasts error correction information and integrity information to a UAV within a radius of about 20 km to allow the UAV to apply the corresponding information by a ground module, thereby improving the navigation accuracy and safety of the UAV. The ground module receives a GNSS navigation signal, calculates GNSS navigation error information, and generates correction information, and monitors a failure through a simplified failure monitoring algorithm, and the mounted module provides a system and a method for receiving a message that is broadcast by the ground module, and calculating precise and safe navigation information of an UAV by applying the message.
In regarding to independent claims 1, 10 and 15, Lee taken either individually or in combination with other prior art of record fails to teach or render obvious computing position information from a global navigation satellite system (GNSS); computing an altitude measurement based on retrieved information from a vertical position sensor; determining a vertical protection level (VPL) associated with the position information; splitting the VPL into an upward VPL component and a downward VPL component; determining a vertical alert limit (VAL) associated with the altitude measurement; splitting the VAL into an upward VAL component and a downward VAL component; optimizing an integrity budget allocation between the upward and downward VPL components; and recomputing the upward and downward VPL components given the optimized integrity budget allocation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Cheung whose telephone number is (571) 272-6705.  The examiner can normally be reached on Monday, Tuesday and Thursday from 10:00 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christian Chace, can be reached on (571) 272-4190.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

	
	/MARY CHEUNG/           Primary Examiner, Art Unit 3665                                                                                                                                                                                             	September 8, 2022